Case: 20-11503    Date Filed: 09/11/2020   Page: 1 of 4



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 20-11503
                          Non-Argument Calendar
                        ________________________

               D.C. Docket No. 2:13-cr-00527-KOB-JEO-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

MELVIN HARDY, JR.,
a.k.a. Kevin Bowens,

                                                      Defendant-Appellant.

                        ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (September 11, 2020)


Before JILL PRYOR, NEWSOM, and BRASHER, Circuit Judges.

PER CURIAM:
               Case: 20-11503     Date Filed: 09/11/2020    Page: 2 of 4



      Melvin Hardy, Jr., a federal prisoner proceeding pro se, appeals the district

court’s denial of his post-judgment motion for review of his sentence under 18

U.S.C. § 3742(a). He contends that his conviction and sentence violate his Fifth

and Sixth Amendment rights under the Supreme Court’s decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019). The government moves this Court for

summary affirmance or, in the alternative, to dismiss. It argues that the district

court properly denied Hardy’s motion as an unauthorized successive § 2255

motion. Alternatively, the government asserts that his appeal is untimely and

should be dismissed.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      This Court reviews jurisdictional issues de novo. United States v. Lopez,

562 F.3d 1309, 1311 (11th Cir. 2009). Pro se pleadings are liberally construed and

held to less stringent standards than those drafted by lawyers. Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Moreover, “[f]ederal courts have

long recognized that they have an obligation to look behind the label of a motion


                                           2
               Case: 20-11503     Date Filed: 09/11/2020    Page: 3 of 4



filed by a pro se inmate and determine whether that motion is, in effect, cognizable

under a different remedial statutory framework.” United States v. Jordan, 915

F.2d 622, 624-25 (11th Cir. 1990).

      Under 18 U.S.C. § 3742(a), “a defendant may file a notice of appeal in the

district court for review of an otherwise final sentence.” 18 U.S.C. § 3742(a).

That section merely allows a defendant to appeal his sentence; it does not provide

any other form of relief. See id. Under 28 U.S.C. § 2255, a federal prisoner may

move to vacate his conviction if, among other things, it has been unconstitutionally

obtained. See 28 U.S.C. § 2255. The Antiterrorism and Effective Death Penalty

Act (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (1996), restricts a federal

prisoner’s ability to file a successive § 2255 motion, however, and requires the

prisoner to obtain prior authorization from this Court before filing such a motion.

28 U.S.C. § 2244(b)(3)(A). The district court lacks jurisdiction to consider an

unauthorized second or successive petition. Farris v. United States, 333 F.3d

1211, 1216 (11th Cir. 2003).

      As an initial matter, 18 U.S.C. § 3742(a) does not provide the relief that

Hardy seeks. Instead, it only allows him to file a notice of appeal in the district

court. See id. Accordingly, we construe Hardy’s motion as a successive § 2255

motion because he states that his conviction and sentence were obtained in

violation of his constitutional rights. See 28 U.S.C. § 2255; Jordan, 915 F.2d at


                                           3
                Case: 20-11503     Date Filed: 09/11/2020    Page: 4 of 4



624-25. Because we construe Hardy’s motion as a successive § 2255 motion, we

affirm the district court’s order because Hardy did not have authorization from this

Court to file a successive § 2255 motion, and the district court lacked jurisdiction

to consider Hardy’s motion. See 28 U.S.C. § 2244(b)(3)(A); Farris, 333 F.3d at

1216.

        Therefore, because there is no substantial question that the district court

correctly denied Hardy’s post-judgment motion for review of his sentence, we

GRANT the government’s motion for summary affirmance. See Groendyke

Transp., Inc., 406 F.2d at 1162.




                                            4